 


 
Exhibit 10.7
 


 


 
WTH FUNDING LIMITED PARTNERSHIP
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------




FIFTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT




--------------------------------------------------------------------------------

 


 


 


 


 


 
 August 26, 2010
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

     
Page
   
 
ARTICLE 1 DEFINITIONS
 
 
 
2
   
1.1 Definitions
 
2
   
1.2 Other Rules of Interpretation
 
2
   
1.3 Strict Performance of Covenants
 
7
   
1.4 Non-Business Days
 
7
   
1.5 Governing Law
 
8
   
1.6 Time of Essence
 
8
   
1.7 Currency
 
8
   
1.8 Schedules
 
8
   
1.9 Joint and Several Liability
 
8
   
1.10 One Voice Rule
 
8
   
 
ARTICLE 2  FORMATION AND CONTINUANCE OF PARTNERSHIP AND RELATIONSHIP BETWEEN
PARTNERS
 
 
 
9
   
2.1 Formation and Continuance
 
9
   
2.2 Name
 
9
   
2.3 Unlimited Liability of General Partners
 
9
   
2.4 Limited Liability of Limited Partner
 
9
   
 
ARTICLE 3 OPERATION OF THE PARTNERSHIP
 
 
 
9
   
3.1 Business of Partnership
 
9
   
3.2 Restrictions on Business
 
10
   
3.3 Principal Place of Business
 
11
   
3.4 Fiscal Period
 
11
   
3.5 Title to Partnership Assets
 
11
   
3.6 Transaction Documents
 
11
   
 
ARTICLE 4 POWERS, DUTIES AND OBLIGATIONS OF THE PARTNERS
 
 
 
11
   
4.1 Powers and Duties of Partners
 
11
   
4.2 General Partners: Rights, Power and Authority
 
11
   
4.3 Limitations of Authority of Limited Partner
 
12
   
4.4 Specific Duties of the General Partners
 
12
   
4.5 Specific Powers of General Partners
 
13
   
4.6 Restrictions upon General Partners
 
14
   
4.7 Fees of the General Partners
 
15
 


 
-i-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)




       Page    
4.8 Transactions With Partners And Affiliates
 
15
   
4.9 Compliance with Applicable Laws
 
15
   
4.10 Separateness Requirements
 
15
   
 
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
 
 
 
17
   
5.1 Representations and Warranties of the General Partners
 
17
   
5.2 Representations and Warranties of the Limited Partner
 
19
   
5.3 Survival of Representations, Warranties and Covenants
 
20
   
 
ARTICLE 6 PARTNERS’ ACCOUNTS
 
 
 
21
   
6.1 Initial Capital Contributions to the Partnership
 
21
   
6.2 Additional Capital Contributions
 
21
   
6.3 No Assessment on Partners
 
21
   
6.4 Withdrawal and Return of Capital
 
21
   
6.5 Capital Accounts
 
21
   
 
ARTICLE 7 PARTNERSHIP FINANCE
 
 
 
22
   
7.1 Periodic Allocation of Net Income
 
22
   
7.2 Periodic Allocation of Net Loss
 
23
   
7.3 Fiscal Period Allocation of Net Income or Net Loss
 
23
   
7.4 Allocation of Taxable Income
 
24
   
7.5 Allocation of Tax Loss
 
24
   
7.6 Tax Matters
 
25
   
7.7 Distributions of Cash Flow from Operations
 
25
   
7.8 Expenses
 
25
   
7.9 Partnership Records and Filings
 
26
   
 
ARTICLE 8 RESTRICTIONS ON TRANSFER
 
 
 
26
   
8.1 Restrictions
 
26
   
 
ARTICLE 9 DISSOLUTION AND LIQUIDATION
 
 
 
26
   
9.1 Dissolution of Partnership
 
26
   
9.2 Liquidation of the Assets
 
27
   
9.3 Payment of Liabilities and Distributions
 
27
   
9.4 Termination of this Agreement
 
27
   
9.5 Continuity
 
27
   
 
ARTICLE 10 GENERAL
 
 
28
 


 
-ii-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)





       Page    
10.1 Records
 
28
   
10.2 Confidentiality and Competition
 
28
   
10.3 Tax Classification
 
28
   
10.4 Tax Elections
 
28
   
10.5 Tax Controversies
 
28
   
10.6 Binding Agreement
 
29
   
10.7 Additional Partners
 
29
   
10.8 Amendments
 
29
   
10.9 No Petition
 
29
   
10.10 Further Assurances
 
29
   
10.11 No Waiver; Remedies Cumulative
 
29
   
10.12 Notices
 
30
   
10.13 Limited Partner Not a General Partner
 
31
   
10.14 Counterparts
 
32
   
10.15 Binding Effect
 
32
 



 
SCHEDULES




Schedule A
-
Initial Partnership Percentages
Schedule B
-
Litigation – General Partners
Schedule C
-
Litigation – Limited Partner


 
-iii-

--------------------------------------------------------------------------------

 

WTH FUNDING LIMITED PARTNERSHIP
 
FIFTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
 


 
THIS AGREEMENT made as of the 26th day of August, 2010.
 
BETWEEN:
 
AVISCAR INC.
 
a corporation incorporated under the laws of Canada,
 
(hereinafter called the “Avis General Partner”),
 
- and-
 
BUDGETCAR INC.
 
a corporation incorporated under the laws of Canada,
 
(hereinafter called the “Budget General Partner”, together with the Avis General
Partner, the “General Partners”),
 
- and-
 
2233516 ONTARIO INC.
 
a corporation incorporated under the laws of Ontario,
 
(hereinafter called the “Limited Partner”).
 
WHEREAS the General Partners, BNY Trust Company of Canada as trustee of STARS
Trust (“STARS Limited Partner”), and Montreal Trust Company of Canada as trustee
of Bay Street Funding Trust (“Bay Street Limited Partner”) have entered into a
limited partnership (the “Partnership”) under the name “WTH Funding Limited
Partnership”.
 
AND WHEREAS the General Partners and STARS Limited Partner (together, the
“Original Partners”) entered into a limited partnership agreement (such
partnership agreement as amended by amending agreements dated March 30, 1998,
May 31, 1999 and July 7, 2000, being referred to herein as the “Original Limited
Partnership Agreement”) with effect as at and from June 5, 1997 for the purpose
of setting out the manner in which the business of the Partnership was to be
carried on and their relationship as partners was to be governed;
 
AND WHEREAS as of November 28, 2001, the Original Partners amended and restated
the Original Limited Partnership Agreement (such amended and restated agreement,
as further amended by an amending agreement dated November 26, 2002, being
referred to herein as the “Original Amended and Restated Limited Partnership
Agreement”) for the purpose of setting out more fully their agreements with
respect to the conduct of the business of the Partnership and the governance of
their relationship as partners;
 
 
-1-

--------------------------------------------------------------------------------

 
AND WHEREAS as of August 5, 2003, the Original Partners amended and restated the
Original Amended and Restated Limited Partnership Agreement for the purpose of
setting out their then agreement with respect to the conduct of the business of
the Partnership and the governance of the relationship as partners (such amended
and restated agreement, as further amended by an amending agreement dated May
31, 2004 being referred to herein as the “Second Amended and Restated Limited
Partnership Agreement”);
 
AND WHEREAS as of November 30, 2004, the Original Partners amended and restated
the Second Amended and Restated Limited Partnership Agreement for the purpose of
setting out their then agreement with respect to the conduct of the business of
the Partnership and the governance of their relationship as partners (such
amended and restated agreement being referred to herein as the “Third Amended
and Restated Limited Partnership Agreement”);
 
AND WHEREAS as of April 20, 2005, the Original Partners and Bay Street Limited
Partner amended and restated the Third Amended and Restated Limited Partnership
Agreement for the purpose of admitting Bay Street Limited Partner as an
additional limited partner and setting out their then agreement with respect to
the conduct of the business of the Partnership and the governance of their
relationship as partners (such amended and restated agreement as further amended
by amending agreements dated October 11, 2005, July 7, 2006, December 11, 2006,
November 21, 2007, February 12, 2008, March 5, 2008, April 30, 2008, June 16,
2008, December 22, 2008, March 16, 2009 and November 9, 2009 being referred to
herein as the “Fourth Amended and Restated Limited Partnership Agreement”);
 
AND WHEREAS immediately prior to the execution of this Agreement, the Limited
Partner has made a capital contribution and been admitted as a limited partner
and, following the redemption in full of the interests of STARS Limited Partner
and Bay Street Limited Partner, will be the Limited Partner hereunder.
 
AND WHEREAS immediately prior to the execution of this Agreement, 1708437
Ontario Inc. (the “Standby General Partner”) has been removed as Standby General
Partner under the Fourth Amended and Restated Limited Partnership Agreement;
 
AND WHEREAS the Partners now wish to enter into this Agreement to further amend
and restate the Fourth Amended and Restated Limited Partnership Agreement on the
terms and conditions as provided for herein;
 
NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the respective
covenants and agreements hereinafter contained, the parties hereto covenant and
agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1  
Definitions

 
Terms used herein which are defined in the Trust Indenture, either directly or
by reference therein, have the meanings assigned to them in the Trust Indenture
unless otherwise defined herein.  In this Agreement:
 
 
-2-

--------------------------------------------------------------------------------

 
“Act” means the Limited Partnerships Act (Ontario);
 
“Adverse Claim” means any security interest, lien, mortgage, charge, pledge,
assignment, title retention agreement, hypothec, encumbrance, ownership interest
or other right or claim of any Person;
 
“Agreement” means this fifth amended and restated limited partnership agreement
as the same may be amended, supplemented, modified, restated or replaced from
time to time, together with all schedules hereto;
 
“Annual Notional Return” in respect of a General Partner, means an amount equal
to the sum of the Notional Returns in the related Fiscal Period for such General
Partner;
 
“Annual Relative Revenue Contribution” for any Fiscal Period and for any General
Partner means the proportion of Funding LP Business Revenues generated through
the operations of such General Partner on behalf of the Partnership for the
related Fiscal Period over the total aggregate Funding LP Business Revenues for
such Fiscal Period;
 
“Assets” means any and all assets and property of the Partnership, whether
present or future, real or personal or mixed, tangible or intangible, moveable
or immovable, owned or invested in by the Partnership;
 
“Avis General Partner” means Aviscar Inc.;
 
“Budget General Partner” means Budgetcar Inc.;
 
“Canadian GAAP” means Canadian generally accepted accounting principles
applicable to the undertaking of the Partnership applied on a basis consistent
with prior periods;
 
“Capital Account” has the meaning given to it in subsection 6.5(a);
 
“Capital Accounts” means, collectively, the General Partner’s Capital Account
for each General Partner and the Limited Partner’s Capital Account for the
Limited Partner;
 
“Capital Contributions” means the amount in cash and the value of property
contributed by the Partners to the Partnership, whether initial Capital
Contributions in accordance with Section 6.1 or additional Capital Contributions
in accordance with Section 6.2. Any reference in this Agreement to the Capital
Contribution of either a Partner or any permitted assignee of a Partner includes
any Capital Contribution previously made by any prior Partner to whose
Partnership Interest the then existing Partner or assignee succeeded;
 
“Car Rental Business” means a vehicle leasing and rental business;
 
“Declaration” means the declaration of partnership filed and recorded in respect
of the Partnership pursuant to the Act;
 
“Designated Representative” has the meaning given to it in Section 1.10;
 
“Distributions” means cash or other property, from any source, distributed to
the Partners by the Partnership, but does not include amounts loaned to the
General Partners by the Partnership;
 
 
-3-

--------------------------------------------------------------------------------

 
“ETA” means Excise Tax Act (Canada);
 
“Expenses” means the aggregate of all costs and expenses of the Partnership,
including:
 
(a)  
all Registration Expenses and expenses incurred to maintain the registrations or
qualifications of the Partnership under Applicable Law or to obtain or maintain
exemptions under such laws;

 
(b)  
all applicable Taxes;

 
(c)  
all costs and expenses of, or incidental to, the preparation and dispatch to the
Partners of all cheques, reports, circulars, financial statements, forms and
notices, and any other documents which in the opinion of the General Partners,
acting reasonably, are necessary or desirable in connection with the business
and administration of the Partnership;

 
(d)  
all costs and expenses incidental to the preparation of amendments to this
Agreement as permitted hereunder;

 
(e)  
any costs and expenses of litigation involving the Partnership and the amount of
any judgment or settlement paid in connection therewith, excluding, however, the
costs and expenses of litigation, judgment or settlement in which the conduct of
any General Partner is found to have violated the standard of conduct required
hereunder, the costs and expenses of such litigation, judgment or settlement
being for the personal account of the General Partners;

 
(f)  
reasonable audit fees of the Partnership; and

 
(g)  
any other costs and expenses in connection with the administration of the
Partnership that may be authorized by this Agreement;

 
“Filings” means any registration, declaration, instrument or document required
to be filed (a) under the Act, the Business Names Act, R.S.O. 1990, c.B. 17 or
any other Applicable Laws of any other jurisdiction in which the Partnership
carries on business from time to time or (b) for the purposes of this Agreement
or (c) to give effect to or maintain the formation, status or continuance of the
Partnership as a limited partnership under any such Applicable Laws;
 
“Fiscal Period” means the fiscal period of the Partnership as determined in
accordance with section 3.4;
 
“Funding LP Business Revenues” has the meaning given to it in the Master Vehicle
Lease Agreement;
 
“General Partner’s Capital Account” means, for each General Partner, at any
time, the amount, if any, by which the aggregate dollar value of:
 
(i)           the cash and other consideration that has been contributed
pursuant hereto by such General Partner to the Partnership as capital at or
prior to such time, plus
 
 
-4-

--------------------------------------------------------------------------------

 
(ii)           any amount allocated to such General Partner from Net Income in
respect of any Fiscal Period at or prior to that time,
 
exceeds the aggregate of
 
(iii)           the cash or value of other property that has been distributed to
such General Partner at or prior to such time, plus
 
(iv)           any amount allocated to such General Partner from Net Loss in
respect of any Fiscal Period at or prior to such time;
 
and “General Partners’ Capital Accounts” means the General Partner’s Capital
Accounts for all General Partners;
 
“General Partners” means the Avis General Partner and the Budget General
Partner;
 
“GP Financial Statements” means the balance sheet of each General Partner as at
December 31, 2009 and the statements of income, retained earnings and sources
and application of funds for each General Partner for the period beginning
January 1, 2009 and ending December 31, 2009;
 
“GP Losses” for any Fiscal Period means the aggregate of the losses allocated
pursuant to subparagraphs 7.3(a)(i) and (ii) for such Fiscal Period;
 
“Limited Partner” means 2233516 Ontario Inc.;
 
“Limited Partner’s Capital Account” means, at any time, the amount, if any, by
which the aggregate of:
 
(i)           the cash that has been contributed pursuant hereto by the Limited
Partner to the Partnership as capital at or prior to such time, plus
 
(ii)           any amount allocated to the Limited Partner from Net Income in
respect of any Fiscal Period at or prior to that time,
 
exceeds the aggregate of
 
(iv)           the cash or value of other property that has been distributed to
the Limited Partner at or prior to such time, plus,
 
(v)           any amount allocated to the Limited Partner from Net Loss in
respect of any Fiscal Period at or prior to such time;
 
“Net Income” or “Net Loss” means, in respect of any period, respectively, the
net income or net loss of the Partnership in respect of such period, as
determined in accordance with the accounting method followed by the Partnership
for Canadian federal income tax purposes;
 
“Notional Return” has the meaning ascribed thereto in subparagraph 7.1(d)(i);
 
 
-5-

--------------------------------------------------------------------------------

 
“Partners” means the General Partners, the Limited Partner and any additional
Partner admitted to the Partnership in accordance with the terms of this
Agreement and the other Transaction Documents and “Partner” means any of such
Partners;
 
“Partnership” means WTH Funding Limited Partnership, a partnership organized
under the laws of the Province of Ontario as a limited partnership;
 
“Partnership Interest” means, with respect to any Partner, all or any part of
the interests of that Partner in the Partnership;
 
“Partnership Percentage” means, in the case of a Partner, the amount of such
Partner’s Capital Contribution expressed as a percentage of the aggregate amount
of the Capital Contributions of all of the Partners. Schedule “A” attached
hereto lists the Partnership Percentage for each Partner as at the date hereof
which schedule may be amended from time to time;
 
“Permitted Vehicle Transaction” means an arrangement whereby one of the General
Partners leases or purchases Vehicles for its own account from a dealer or
Manufacturer for use in its Car Rental Business;
 
“QST” means all amounts payable pursuant to An Act respecting the Quebec Sales
Tax;
 
“Records” means all contracts, books, records and other documents and
information, including, computer programs, tapes, disks, data processing
software and related property and rights, maintained with respect to the
Partnership and its Assets;
 
“Registration Expenses” means all fees, costs and expenses incurred in respect
of the registration and qualification of the Partnership under Applicable Law;
 
“Relative Revenue Contribution” for any Settlement Period and for any General
Partner means the proportion of Funding LP Business Revenues generated through
the operations of such General Partner on behalf of the Partnership for such
Settlement Period over the total aggregate Funding LP Business Revenues for such
Settlement Period;
 
“Rental ULC” means WTH Car Rental ULC;
 
“Taxable Income” or “Tax Loss” means, in respect of any Fiscal Period,
respectively, the amount of net income or loss of the Partnership for such
period as determined by the General Partners in accordance with the provisions
of the Income Tax Act (including the amount of the taxable capital gain or
allowable capital loss from the disposition of each capital property of the
Partnership as determined by the General Partners in accordance with the
provisions of the Income Tax Act);
 
“Termination Date” has the meaning given to it in Section 9.1(a); and
 
“Trust Indenture” means the trust indenture made as of the date hereof between
Rental ULC and BNY Trust Company of Canada, as indenture trustee, as the same
may be amended, supplemented or restated from time to time.
 
 
-6-

--------------------------------------------------------------------------------

 
1.2  
Other Rules of Interpretation

 
For all purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires:
 
(a)  
any reference to a designated “Article”, “section” or other subdivision or to a
“Schedule” is to the designated Article, section or other subdivision of or
Schedule to this Agreement;

 
(b)  
the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, section or
other subdivision of or Schedule to this Agreement;

 
(c)  
the headings are for convenience of reference only and do not form part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any provision hereof;

 
(d)  
the word “including” is not to be construed to limit a general statement, term
or matter to the items set forth following such word but rather refers to all
other items or matters that could reasonably fall within the scope of such
general statement, term or matter;

 
(e)  
all accounting terms not otherwise defined herein have the meanings assigned to
them by, and all calculations to be made hereunder are to be made in accordance
with, Canadian GAAP as it may exist from time to time;

 
(f)  
any reference to a statute is a reference to such statute and to the regulations
made pursuant thereto, with all amendments made thereto and in force from time
to time, and to any statute or regulations that may be passed which have the
effect of supplementing or superseding such statute or regulations;

 
(g)  
any reference to an entity is also a reference to any entity that is a successor
to such entity, provided that all restrictions on assignability and transfer set
forth herein are complied with;

 
(h)  
any reference to an “approval”, “authorization” or “consent” of a party means
the written approval, written authorization or written consent of such party;
and

 
(i)  
words importing the masculine gender include the feminine or neuter gender and
words in the singular include the plural, and vice versa.

 
1.3  
Strict Performance of Covenants

 
The failure of any party to seek redress for a violation of, or to insist upon
strict performance of, any provision hereof shall not prevent a subsequent act,
which would have originally constituted a violation of such provision or any
other provision hereof, from having the effect of an original violation of such
provision or any other provision hereof.
 
 
-7-

--------------------------------------------------------------------------------

 
1.4  
Non-Business Days

 
Unless expressly provided otherwise, whenever payment to be made hereunder shall
be stated to be made or any action to be taken hereunder shall be stated to be
required to be taken on a day other than a Business Day, such payment shall be
made or such action shall be taken on the next succeeding Business Day and, in
the case of the payment of any monetary amount, the extension of time shall be
included for the purposes of the computation of interest, if any, thereon.
 
1.5  
Governing Law

 
This Agreement and the application or interpretation hereof shall be governed
exclusively by its terms and by the laws of the Province of Ontario and each
Partner irrevocably attorns to the jurisdiction of the courts of the Province of
Ontario.
 
1.6  
Time of Essence

 
Time shall be of the essence hereof.
 
1.7  
Currency

 
Unless otherwise indicated, all dollar amounts referred to in this Agreement are
expressed in Canadian dollars, and all payments to be made under this Agreement
shall be made in such currency.
 
1.8  
Schedules

 
The following are the Schedules to this Agreement:
 
Schedule A
-
Initial Partnership Percentages
Schedule B
-
Litigation – General Partners
Schedule C
-
Litigation – Limited Partner

 
1.9  
Joint and Several Liability

 
The obligations and liabilities of the General Partners hereunder shall be joint
and several.
 
1.10  
One Voice Rule

 
The General Partners shall at all times jointly appoint one of them to act as
the agent and designated representative of the General Partners hereunder (the
“Designated Representative”).  The General Partners hereby appoint the Avis
General Partner to be the Designated Representative.  The General Partners may
at their discretion change the Designated Representative.  All actions to be
taken, documents to be executed, determinations or estimates to be made, notices
or reports to be provided or such other matters to be undertaken by the General
Partners hereunder shall be taken, executed, made, provided or undertaken by the
Designated Representative and shall be binding on the General Partners.  The
Limited Partner shall be entitled to rely on the actions, executions,
determinations, estimates, notices or reports of the Designated Representative
without further inquiry.  All notices or reports to be provided by the Limited
Partner to the General Partners hereunder may be provided solely to the
Designated Representative.  The General Partner who is not the Designated
Representative hereby nominates, constitutes and appoints the Designated
Representative as its agent and true and lawful attorney to act on its behalf
with full power and authority in its name, place and stead for the purposes of
this Section 1.10.
 
 
-8-

--------------------------------------------------------------------------------

 
ARTICLE 2
FORMATION AND CONTINUANCE OF PARTNERSHIP
AND RELATIONSHIP BETWEEN PARTNERS
 
2.1  
Formation and Continuance

 
The General Partners and the Limited Partner hereby confirm the continuance of
the Partnership, as initially formed under the Original Limited Partnership
Agreement, under the Act.  The rights, restrictions and liabilities of the
Partners shall be as provided in the Act except as herein otherwise expressly
provided.
 
2.2  
Name

 
The name of the Partnership shall continue to be “WTH Funding Limited
Partnership” or such other name or names as the General Partners may from time
to time deem appropriate to comply with the laws of any jurisdiction in which
the Partnership may carry on business.  The Partnership may use as a French
language name “Société en commandité de financement WTH”.
 
2.3  
Unlimited Liability of General Partners

 
The General Partners shall have unlimited liability for the debts, liabilities
and obligations of the Partnership and the General Partners shall be jointly and
severally liable for all such debts, liabilities and obligations.
 
2.4  
Limited Liability of Limited Partner

 
Subject to the provisions of the Act, the liability of the Limited Partner for
the debts, liabilities and obligations of the Partnership at any relevant time
shall be limited to the Limited Partner’s Capital Account at that time and any
amount paid or required at such time to be paid by the Limited Partner as
additional capital contributions to the Partnership pursuant to the terms hereof
and the Limited Partner shall not be liable for any further claims, assessments
or contributions to the Partnership.
 
ARTICLE 3
OPERATION OF THE PARTNERSHIP
 
3.1  
Business of Partnership

 
The business of the Partnership shall be to (i) carry on business in performing
its functions as Administrator; (ii) hold all of the issued and outstanding
capital stock of Rental ULC; (iii) in accordance with the terms of the Purchase
Agreement for such period specified in the Purchase Agreement, hold registered
ownership (but not beneficial ownership) of Rental ULC Vehicles on behalf of
Rental ULC; (iv) enter into and perform its obligations under the Transaction
Documents to which it is a party; (v) invest in securities except to the extent
prohibited by the Transaction Documents; (vi) make loans to a Partner or Rental
ULC or borrow or receive advances from Rental ULC or an Affiliate to the extent
permitted by the Transaction Documents; (vii) rent Vehicles throughout Canada;
(viii) grant security in accordance with the terms of the Transaction Documents;
and (ix) subject to the terms of the Transaction Documents, engage in any
activity and to exercise any powers permitted to partnerships governed by the
Act that are necessary, convenient or advisable to accomplish the
foregoing.  The Partnership shall engage in no other business prior to the
Termination Date.
 
 
-9-

--------------------------------------------------------------------------------

 
3.2  
Restrictions on Business

 
Notwithstanding Section 3.1, the General Partners will manage and conduct all
aspects of the day-to-day operations and other activities of the Partnership,
subject to the restrictions that the Partnership shall not:
 
(i)  
incur any indebtedness, or assume or guarantee any indebtedness of any other
Person, other than: (A) indebtedness incurred, permitted or guaranteed pursuant
to Transaction Documents; (B) indebtedness from Affiliates; and (C) other
indebtedness not exceeding $100,000 on account of incidentals or services
supplied or furnished to the Partnership;

 
(ii)  
create or permit to exist any Adverse Claim on the Assets of the Partnership but
excluding, for greater certainty, any security or encumbrances granted under,
pursuant to and in connection with, the other Transaction Documents;

 
(iii)  
acquire any securities of a Partner or any Affiliate of a Partner other than the
securities of Rental ULC;

 
(iv)  
take any action which (A) would lead to or result in the business or activities
of the Partnership being or including a business or activity other than as
permitted in this Agreement, or (B) for so long as the Partnership is a party to
or has obligations or liabilities under any other Transaction Document, would be
prohibited by the terms of such Transaction Document;

 
(v)  
have any employees;

 
(vi)  
own or lease any real property;

 
(vii)  
rent any Vehicles other than Rental ULC Vehicles;

 
(viii)  
combine, consolidate or merge with any other entity or convey or transfer its
properties and Assets substantially as an entirety to any entity, except
pursuant to the terms of the Funding/Rental Purchase Agreement; or

 
(ix)  
take any action to dissolve or terminate the Partnership other than in
accordance with Article 9 or make an assignment, proposal or voluntary filing
under any bankruptcy or insolvency law, including under any Insolvency
Legislation.

 
 
-10-

--------------------------------------------------------------------------------

 
3.3  
Principal Place of Business

 
The principal place of business of the Partnership shall be 1 Convair Drive
East, Etobicoke, Ontario M9W 6Z9, or such other address within the Province of
Ontario as the General Partners may designate.
 
3.4  
Fiscal Period

 
Each Fiscal Period shall commence on January 1 and end on December 31 of each
calendar year or such other date as determined by the General Partners.
 
3.5  
Title to Partnership Assets

 
Title to the assets of the Partnership, whether personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof.  Title to the assets
of the Partnership shall be held in the name of the Partnership, unless
prohibited by Applicable Law, in which case the assets of the Partnership shall
be held in the name of a General Partner.  Each of the General Partners hereby
declares and warrants that any Partnership assets for which legal title is held
in the name of a General Partner shall be held by such General Partner as agent
in trust for the Partnership for the use and benefit of the Partnership in
accordance with the provisions of this Agreement.  All assets of the Partnership
shall be recorded as property of the Partnership on its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.
 
3.6  
Transaction Documents

 
The Partners acknowledge and agree that each of the Partners and the Partnership
has certain obligations under the Transaction Documents to which it is a party,
and the rights of each Partner herein shall be managed in conformity with, and
shall not conflict with, such obligations and the performance thereof.
 
ARTICLE 4
POWERS, DUTIES AND OBLIGATIONS OF THE PARTNERS
 
4.1  
Powers and Duties of Partners

 
The Partners shall exercise their powers and discharge their duties under this
Agreement honestly, in good faith and in the best interests of the Partnership
and in connection therewith shall exercise the degree of care, diligence and
skill that a reasonably prudent Person would exercise in comparable
circumstances.
 
4.2  
General Partners: Rights, Power and Authority

 
Subject to the limitations set forth herein and the terms, conditions and
limitations set forth in the other Transaction Documents, the General Partners
are authorized to carry on the business of the Partnership, with full power and
authority to administer, manage, control and operate the business of the
Partnership, and have all power and authority to do any act, take any
proceeding, make any decision and execute and deliver any instrument, deed,
agreement or document necessary for or incidental to carrying out the business
of the Partnership for and on behalf of and in the name of the Partnership.  No
Person dealing with the Partnership will be required to inquire into the
authority of the General Partners to do any act, take any proceeding, make any
decision or execute and deliver any instrument, deed, agreement or document for
and on behalf of or in the name of the Partnership.
 
 
-11-

--------------------------------------------------------------------------------

 
4.3  
Limitations of Authority of Limited Partner

 
The Limited Partner shall not take part in the control of the business of the
Partnership nor may the Limited Partner have the power to sign for or to bind
the Partnership or undertake any obligation or responsibility on behalf of the
Partnership; however the Limited Partner may from time to time:
 
(a)  
perform its obligations under any Transaction Document to which it is a party;
or

 
(b)  
examine the state and progress of the business of the Partnership.

 
4.4  
Specific Duties of the General Partners

 
Without limiting the generality of Section 4.1 but subject to the limitations
set forth in Section 4.2, the General Partners are authorized and required to
manage, control, administer and operate the business and affairs of the
Partnership and to represent the Partnership. Without limiting the generality of
the foregoing, the General Partners will:
 
(a)  
pay the Expenses;

 
(b)  
manage, control and develop all the activities of the Partnership and take all
measures necessary or appropriate for the business of the Partnership or
ancillary thereto;

 
(c)  
open and manage the accounts of the Partnership in banks or other financial
institutions for the Partnership in the name of the Partnership, designate and,
from time to time, change the signatories thereto and invest the funds in such
accounts;

 
(d)  
make all required transfers from the accounts of the Partnership as set forth
herein or in the other Transaction Documents;

 
(e)  
make, on behalf of the Partnership, and file with the appropriate authorities,
all joint elections, determinations, designations, forms and returns under the
Income Tax Act or any other taxation or other legislation or laws of like import
of Canada or any jurisdiction of Canada in respect of any Partner’s interest in
the Partnership or the activities of the Partnership;

 
(f)  
commence or defend any action or proceeding in connection with any actions or
proceedings brought by or against the Partnership;

 
(g)  
file on a timely basis returns and any other documents which may be required to
be filed by any governmental or like authority;

 
(h)  
in managing the business and affairs of the Partnership, utilize their own
employees, business premises, owned or leased, and communications systems;

 
 
-12-

--------------------------------------------------------------------------------

 
(i)  
maintain as valid and effective all registrations, qualifications, licences and
permits, reasonably determined by the General Partners to be necessary or
desirable, for the Partnership in the conduct of its Car Rental Business and its
business as Administrator to Rental ULC including the registration of the
Partnership as a “vehicle dealer” under any applicable motor vehicle, dealer,
highway traffic or other similar legislation;

 
(j)  
take all actions required to qualify, continue and keep in good standing the
Partnership as a limited partnership and to maintain the limited liability of
the Limited Partner in each jurisdiction where the Partnership may carry on
business or own property;

 
(k)  
ensure that any insurance required to be maintained in favour of the Partnership
or its Assets or Rental ULC pursuant to any other Transaction Document is so
maintained;

 
(l)  
in the conduct of the affairs of the Partnership, put all Persons with whom the
Partnership does business in its own name on notice that the Limited Partner is
not liable for the obligations of the Partnership, and include in all Contracts
entered into in the name of the Partnership a notice or other provision to the
effect that the Partnership is a limited partnership (each of which conditions
may be satisfied by contracting in the name of the Partnership as a limited
partnership);

 
(m)  
cause the Partnership to perform all of its obligations and duties under the
other Transaction Documents to which it is a party, including as Administrator
under the Administration Agreement; and

 
(n)  
do all such things that are in furtherance of or incidental to the business of
the Partnership or that are provided for in this Agreement.

 
4.5  
Specific Powers of General Partners

 
(a)  
In furtherance of their duty to manage, control, administer and operate the
business and affairs of the Partnership, the General Partners will have the
following powers subject to the terms of the other Transaction Documents:

 
(i)  
to enter into, execute and carry out all agreements by or on behalf of the
Partnership involving matters or transactions or services to be rendered by or
to the Partnership which are within the ordinary course of the Partnership’s
business as set out in Section 3.1;

 
(ii)  
to incur all reasonable expenses in connection with the Partnership, including
those incurred in respect of the discharge of any Adverse Claim upon the Assets
which the General Partners determine should be discharged;

 
(iii)  
to retain or dismiss agents, representatives or professionals with the powers
and duties, upon the terms, at the places and for the compensation as in the
discretion of the General Partners may be necessary or advisable in the carrying
on of the business of the Partnership;

 
 
-13-

--------------------------------------------------------------------------------

 
(iv)  
to retain legal counsel, experts, advisors or consultants as they consider
appropriate and rely upon the advice of such Persons;

 
(v)  
to execute, acknowledge and deliver any and all other deeds, documents and
instruments and do all acts as may be necessary or desirable to carry out the
intent and purpose of this Agreement; and

 
(vi)  
to exercise, for and on behalf of the Partnership, any powers of attorney
granted to the Partnership pursuant to any agreement to which it is a party.

 
(b)  
The Partnership, and the General Partners on behalf of the Partnership, are
hereby authorized to enter into, deliver and perform the other Transaction
Documents to which the Partnership is a party and all documents, agreements,
certificates or financing statements contemplated thereby or related thereto,
all without any further act, vote or approval of any other Partner or any other
Person notwithstanding any other provision of this Agreement, the Act or
Applicable Law.

 
4.6  
Restrictions upon General Partners

 
The General Partners will manage and conduct all aspects of the day-to-day
operations and other activities of the Partnership as provided for herein,
subject, however, to the following restrictions:
 
(a)  
The General Partners shall not dissolve the affairs of the Partnership except in
accordance with the terms hereof and any other Transaction Document;

 
(b)  
Neither the General Partners nor any Affiliate of the General Partners shall
carry on any activities outside the Partnership in a manner detrimental to the
interests of the Partnership or Rental ULC provided, however, that the foregoing
shall not prohibit (x) the General Partners nor any Affiliate of the General
Partners from directly or indirectly, owning, investing in, or operating a Car
Rental Business or businesses similar to and/or in the same geographical area as
the Partnership and otherwise competing with the Partnership in the Car Rental
Business so long as (i) such Car Rental Business operates under a different name
and from different locations (with different counters in an airport car rental
centre or similar car rental centre being considered a different location and
using different vehicles), and (ii) the General Partners or their Affiliates do
not exercise a preference detrimental to the Partnership in the acquisition,
disposition, rental, operation, maintenance or use of Rental ULC Vehicles, on
the one hand, and vehicles owned or leased by the competing business, on the
other hand, or (y) the General Partners from renting Vehicles acquired through a
Permitted Vehicle Transaction so long as the General Partners do not exercise a
preference detrimental to the Partnership in the acquisition, disposition,
rental, operation, maintenance or use of Rental ULC Vehicles, on the one hand,
and vehicles acquired through a Permitted Vehicle Transaction, on the other
hand.  For the purpose of this section, an Affiliate of the General Partners
will not have acted in a manner detrimental to the Partnership in its conduct of
a competing Car Rental Business solely because of the rental pricing or
marketing decisions taken by such Affiliate in operating that competing
business.

 
 
-14-

--------------------------------------------------------------------------------

 
(c)  
The General Partners shall not make an assignment, proposal or voluntary filing
in respect of the Partnership or the Limited Partner under any bankruptcy or
insolvency law, including under any Insolvency Legislation;

 
(d)  
The General Partners shall not permit the Partnership to become the beneficiary
of any stay of proceedings in any bankruptcy or insolvency proceeding of a
Partner or any Affiliate thereof, including under any Insolvency Legislation;
and

 
(e)  
The General Partners shall not make distributions of capital or income of the
Partnership except in accordance with Article 7.

 
4.7  
Fees of the General Partners

 
The General Partners shall not be entitled to any fees as general partners of
the Partnership.  As compensation for managing the Partnership, providing
certain products and services, using their assets and employees in the
Partnership’s business, and for performing the obligations of the Partnership
under the Transaction Documents, each General Partner shall receive the Net
Income of the Partnership allocated to it in accordance with Section 7.1.
 
4.8  
Transactions With Partners And Affiliates

 
Subject to Section 7.8 and to the extent permitted under the other Transaction
Documents, the Partners and their respective Affiliates may render to the
Partnership such services as may be reasonably necessary for the management and
conduct of the business of the Partnership. Payment for the services rendered by
the Partners or their Affiliates shall be made by the Partnership.  In addition,
but subject to the other Transaction Documents, the Partners or their Affiliates
shall be reimbursed by the Partnership for reasonable (out-of-pocket) expenses
incurred by them on behalf of the Partnership in connection with the business
and affairs of the Partnership. All requests for reimbursement shall be itemized
in detail and be accompanied by paid vouchers representing the expenditure for
which reimbursement is sought.
 
4.9  
Compliance with Applicable Laws

 
On request by the General Partners, the Limited Partner shall immediately
execute such certificates and other instruments necessary to comply with any
Applicable Law of any jurisdiction for the continuation and good standing of the
Partnership.
 
4.10  
Separateness Requirements

 
To the end that the Partnership shall at all times be separate in its dealings
from all other Persons, the Partnership shall,
 
(a)  
maintain books and records separate from any other Person;

 
 
-15-

--------------------------------------------------------------------------------

 
(b)  
maintain its accounts separate from those of any other Person, including the
requirement to deposit all Daily Rentals (as that term is defined in the Funding
LP Security Agreement) into a separate account owned by the Partnership;

 
(c)  
not guarantee or become obligated for the debts of any other Person or hold out
its credit as being available to satisfy the obligations of any other Person
except in accordance with the Transaction Documents;

 
(d)  
other than with rental revenues of a General Partner arising from a transaction
permitted under Section 4.6(b)(y), not commingle its Assets with those of any
other Person;

 
(e)  
conduct its own business in its own name;

 
(f)  
maintain separate financial statements;

 
(g)  
pay its own liabilities out of its own funds;

 
(h)  
allocate fairly and reasonably any overhead for expenses shared with any other
Person;

 
(i)  
maintain its own separate mailing address;

 
(j)  
use separate stationery, invoices and cheques;

 
(k)  
hold itself out as a separate Person;

 
(l)  
correct any known misunderstanding regarding its separate identity;

 
(m)  
observe all partnership formalities and other formalities required by the Act,
this Agreement and the other Transaction Documents;

 
(n)  
maintain an arm’s length relationship with its Affiliates;

 
(o)  
not acquire obligations or securities of the Partners or any Affiliate of the
Partners except for interests in Rental ULC or as permitted in another
Transaction Document;

 
(p)  
not pledge its Assets for the benefit of any other entity or make any loans or
advances to any entity except loans or advances to Rental ULC, a security
interest in favour of the Indenture Trustee or as provided in the other
Transaction Documents; and

 
(q)  
maintain adequate capital in light of its contemplated business operations.

 
 
-16-

--------------------------------------------------------------------------------

 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
 
5.1  
Representations and Warranties of the General Partners

 
Each General Partner represents and warrants to the Limited Partner that as of
the date hereof and on the date of any issue of Notes or the date of any
increase in the principal amount of the Notes:
 
(a)  
Organization.  Such General Partner is a corporation validly existing under the
laws of Canada and has the corporate power to own or lease its property, to
carry on its business as now being conducted by it and to enter into this
Agreement and the other Transaction Documents and to perform its obligations
hereunder and thereunder.  Such General Partner is duly qualified, licensed or
registered in each jurisdiction in which the failure to be so qualified,
licensed or registered could reasonably be expected to have a Material Adverse
Effect in respect of such General Partner or the Partnership;

 
(b)  
Authorization.  This Agreement and each of the other Transaction Documents to
which it is a party has been duly authorized, executed and delivered by such
General Partner and is a legal, valid and binding obligation of such General
Partner, enforceable against it in accordance with its terms, except that
enforcement may be limited by bankruptcy, reorganization, insolvency, moratorium
and other laws affecting the rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

 
(c)  
No Violation.  The execution and delivery of this Agreement and each of the
other Transaction Documents to which it is a party and the consummation of the
transactions herein and therein provided for will not result in the breach or
violation of any of the provisions of, or constitute a default under, or
conflict with or cause the acceleration of any obligation of such General
Partner under (i) any Contract to which such General Partner is a party or by
which it is or its properties are bound, (ii) any provision of the constating
documents or by-laws or resolutions of the board of directors (or any committee
thereof) or shareholders of such, (iii) any judgment, decree, order or award of
any court, governmental body or arbitrator having jurisdiction over such General
Partner, (iv) any licence, permit, approval, consent or authorization held by
such General Partner necessary to the operation of the Partnership’s business,
or (v) any Applicable Law, which breach, violation, default, conflict or
acceleration could reasonably be expected to in the case of (i), (iii) and (iv)
above have a Material Adverse Effect in respect of such General Partner or the
Partnership.

 
(d)  
No Litigation, Etc. There are no actions, suits, proceedings or investigations
commenced or, to the knowledge of such General Partner after due inquiry,
contemplated or threatened against or affecting such General Partner at law or
in equity before any arbitrator or before or by any governmental department,
commission, board, bureau, court, agency, arbitrator or instrumentality,
domestic or foreign, of any kind, which in any case would prevent or hinder the
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents or which could reasonably be expected to have a Material
Adverse Effect in respect of such General Partner or the Partnership, other than
as set out in Schedule B;

 
 
-17-

--------------------------------------------------------------------------------

 
(e)  
Consent and Approvals.  There is no requirement to make any filing with, give
any notice to or to obtain a licence, permit, certificate, registration,
authorization, consent or approval of, any Governmental Authority as a condition
to the lawful consummation of the transactions contemplated by this Agreement or
the other Transaction Documents, except for notifications, consents and
approvals which have been given or obtained, as the case may be.  There is no
requirement under any Contract to which such General Partner is a party or by
which it is bound to give any notice to, or to obtain the consent or approval
of, be party to such Contract, relating to the consummation or transactions
contemplated by this Agreement or the other Transaction Documents, except for
notifications, consents and approvals which have been given or obtained, as the
case may be;

 
(f)  
Residency.  The General Partner is not a “non-resident” of Canada for the
purposes of the Income Tax Act.

 
(g)  
Compliance with Applicable Laws. Such General Partner has conducted and is
conducting the Partnership’s business in compliance with all Applicable Laws of
each jurisdiction in which any material portion of such business is carried on
and has all required licences, permits, registrations and qualifications under
the laws of each such jurisdiction to carry on such business, except to the
extent that failure to have such licences, permits, registrations or
qualifications could not reasonably be expected to have a Material Adverse
Effect in respect of such General Partner or the Partnership.

 
(h)  
Ownership of General Partner.  The Parent owns, directly or indirectly, all of
the issued and outstanding shares of such General Partner.

 
(i)  
VAT Registrations.  The Avis General Partner is a registrant for purposes of the
ETA and the QST whose registration numbers are 105750632 and 1000099321,
respectively.  The Budget General Partner is a registrant for purposes of the
ETA and the QST whose registration numbers are 88064 3820 RT0001 and 1086666192
TQ0001, respectively.

 
(j)  
GP Financial Statements.  The GP Financial Statements have been prepared in
accordance with Canadian GAAP and the GP Financial Statements present fairly and
disclose in all material respects the financial condition, assets and
liabilities of each General Partner as at the respective dates of the GP
Financial Statements and the sales, earnings and results of operations for each
General Partner for the respective periods covered by the relevant GP Financial
Statements.  There has been no material adverse change in the results of
operations, financial position or condition of a General Partner since the date
of the most recent balance sheet for such General Partner forming part of the GP
Financial Statements.

 
 
-18-

--------------------------------------------------------------------------------

 
(k)  
Obligations and Liabilities.  Each General Partner does not have any material
obligations or liabilities of any kind whatsoever, whether accrued, contingent
or otherwise, other than:

 
(i)  
obligations or liabilities disclosed on, reflected in or provided for in the GP
Financial Statements; and

 
(ii)  
obligations or liabilities incurred in the ordinary course of business since
December 31, 2009, none of which has been materially adverse to the nature of a
General Partner's business, results of operations, assets, financial position or
condition.

 
5.2  
Representations and Warranties of the Limited Partner

 
The Limited Partner represent and warrants to the General Partners that as of
the date hereof and on the date of any issue of Notes or the date of any
increase in the principal amount of the Notes:
 
(a)  
Organization.  The Limited Partner is a corporation validly existing under the
laws of the Province of Ontario and has the corporate power to own or lease its
property, to carry on its business as now being conducted by it and to enter
into this Agreement and the other Transaction Documents and to perform its
obligations hereunder and thereunder.  The Limited Partner is duly qualified,
licensed or registered in each jurisdiction in which the failure to be so
qualified, licensed or registered could reasonably be expected to have a
Material Adverse Effect in respect of the Limited Partner or the Partnership;

 
(b)  
Authorization.  This Agreement and each of the other Transaction Documents to
which it is a party has been duly authorized, executed and delivered by the
Limited Partner and is a legal, valid and binding obligation of the Limited
Partner, enforceable against it in accordance with its terms, except that
enforcement may be limited by bankruptcy, reorganization, insolvency, moratorium
and other laws affecting the rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

 
(c)  
No Violation.  The execution and delivery of this Agreement and each of the
other Transaction Documents to which it is a party and the consummation of the
transactions herein and therein provided for will not result in the breach or
violation of any of the provisions of, or constitute a default under, or
conflict with or cause the acceleration of any obligation of the Limited Partner
under (i) any Contract to which the Limited Partner is a party or by which it is
or its properties are bound, (ii) any provision of the constating documents or
by-laws or resolutions of the board of directors (or any committee thereof) or
shareholders of such, (iii) any judgment, decree, order or award of any court,
governmental body or arbitrator having jurisdiction over the Limited Partner,
(iv) any licence, permit, approval, consent or authorization held by the Limited
Partner necessary to the operation of the Partnership’s business, or (v) any
Applicable Law, which breach, violation, default, conflict or acceleration could
reasonably be expected to in the case of (i), (iii) (iv) and (v) above have a
Material Adverse Effect in respect of the Limited Partner or the Partnership.

 
 
-19-

--------------------------------------------------------------------------------

 
(d)  
No Litigation, Etc. There are no actions, suits, proceedings or investigations
commenced or, to the knowledge of the Limited Partner after due inquiry,
contemplated or threatened against or affecting the Limited Partner at law or in
equity before any arbitrator or before or by any governmental department,
commission, board, bureau, court, agency, arbitrator or instrumentality,
domestic or foreign, of any kind, which in any case would prevent or hinder the
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents or which could reasonably be expected to have a Material
Adverse Effect in respect of the Limited Partner or the Partnership, other than
as set out in Schedule C;

 
(e)  
Consent and Approvals.  There is no requirement to make any filing with, give
any notice to or to obtain a licence, permit, certificate, registration,
authorization, consent or approval of, any Governmental Authority as a condition
to the lawful consummation of the transactions contemplated by this Agreement or
the other Transaction Documents, except for filings, notifications, licences,
permits, certificates, registrations, consents and approvals which have been
given or obtained, as the case may be.  There is no requirement under any
Contract to which the Limited Partner is a party or by which it is bound to give
any notice to, or to obtain the consent or approval of, be party to such
Contract, relating to the consummation or transactions contemplated by this
Agreement or the other Transaction Documents, except for notifications, consents
and approvals which have been given or obtained, as the case may be;

 
(f)  
Residency.  The Limited Partner is not a “non-resident” of Canada for the
purposes of the Income Tax Act.

 
(g)  
Solvency, Etc.  The Limited Partner is not insolvent and has not (i) admitted
its inability to pay its debts generally as they become due or failed to pay its
debts generally as they become due, (ii) proposed a compromise or arrangement to
its creditors, (iii) had any petition for a receiving order or bankruptcy filed
against it, (iv) consented to have itself declared bankrupt or wound up, (v)
consented to have a Receiver or trustee appointed over any part of its assets,
(vi) had any encumbrancer take possession of any of its property, (vii) had any
execution or distress become enforceable or become levied upon any of its
property which could reasonably be expected to have a Material Adverse Effect in
respect of the Limited Partner, or (viii) had any unsatisfied judgment
outstanding against it for more than 15 days which could reasonably be expected
to have a Material Adverse Effect in respect of the Limited Partner.

 
5.3  
Survival of Representations, Warranties and Covenants

 
The representations, warranties and covenants contained in this Agreement and in
all certificates and documents delivered pursuant to or contemplated by this
Agreement shall survive the execution and delivery of this Agreement and shall
continue for the applicable limitation period notwithstanding the execution and
delivery of this Agreement nor any investigation made by on behalf of the party
entitled to the benefit thereof.
 
 
-20-

--------------------------------------------------------------------------------

 
ARTICLE 6
PARTNERS’ ACCOUNTS
 
6.1  
Initial Capital Contributions to the Partnership

 
As at the date hereof the Partners have made the following contributions to the
capital of the Partnership:
 
(a)  
Limited Partner — $1,000;

 
(b)  
Avis General Partner — an initial capital contribution of  $1.00 and additional
contributions of $280,950,416.00 (net of distributions) to the date hereof for a
total of $280,950,417.00; and

 
(c)  
Budget General Partner — an initial capital contribution of  $1.00 and
additional contributions of $75,367,398.00 (net of distributions) to the date
hereof for a total of $75,367,399.00.

 
6.2  
Additional Capital Contributions

 
Each Partner hereby agrees that, in addition to its existing Capital
Contribution under Section 6.1, it will contribute additional capital to the
Partnership in such amounts and at such times as the Partners shall mutually
agree.
 
6.3  
No Assessment on Partners

 
No Partner shall be assessed or be liable for additional Capital Contributions
in excess of its existing Capital Contribution specified in Section 6.1 and any
additional Capital Contributions required or agreed to pursuant to Section 6.2.
 
6.4  
Withdrawal and Return of Capital

 
No Partner shall have the right to withdraw any of its capital without the
consent of each other Partner (and then only in accordance with the terms of
this Agreement and the terms of the other Transaction Documents), except upon
dissolution and liquidation of the Partnership in accordance with Article
9.  Upon circumstances requiring a return of any capital to a Partner, no
Partner shall have the right to receive property other than cash except as may
be specifically provided herein.
 
6.5  
Capital Accounts

 
(a)  
A separate capital account shall be established and maintained on the books of
the Partnership by the Designated Representative in respect of each Partner
(each such account being a “Capital Account”). Except as set out in Article 7,
no capital shall be withdrawn from a Partner’s Capital Account without the
approval of each other Partner (and then only in accordance with the terms of
this Agreement and the other Transaction Documents).

 
(b)  
In the event that any Partnership Interest is transferred in accordance with the
terms of this Agreement and the other Transaction Documents, the transferee
shall succeed to the Capital Account of the transferor Partner to the extent it
relates to the Partnership Interest transferred.

 
 
-21-

--------------------------------------------------------------------------------

 
(c)  
Each Partner’s Capital Account shall be determined as set forth in the
definitions of General Partner’s Capital Account and Limited Partner’s Capital
Account.

 
(d)  
No Partner shall have the right to receive any interest on any credit balance in
its Capital Account. No Partner will be liable to pay any interest to the
Partnership on any capital returned to the Partnership or on any negative
balance in its Capital Account.

 
(e)  
A Partner’s Partnership Interest will not terminate solely because there is a
negative or zero balance in its Capital Account.

 
ARTICLE 7
PARTNERSHIP FINANCE
 
7.1  
Periodic Allocation of Net Income

 
Net Income in respect of any Settlement Period will be allocated as at the end
of such period as follows:
 
(a)  
first, where an amount of Net Loss has previously been allocated to the Limited
Partner and has not been recovered by the Limited Partner pursuant to the
operation of this provision, to the Limited Partner;

 
(b)  
second, where an amount of Net Loss has previously been allocated to a General
Partner and has not been recovered by such General Partner pursuant to the
operation of this provision, to such General Partner, provided that if both
General Partners have not recovered previously allocated Net Losses, Net Income
allocated pursuant to this subsection 7.1(b) shall be allocated as between the
General Partners on the same basis as the related Net Losses were allocated
between the General Partners at the time that such Net Losses were allocated;

 
(c)  
third, to the Limited Partner an amount equal to a 15% annualized rate of return
computed on a monthly basis based upon the then current amount of the Limited
Partner’s Capital Account to the extent not previously allocated to the Limited
Partner pursuant to the operation of this provision; and

 
(d)  
fourth, to the General Partners as to the remainder on the following basis:

 
(i)  
each of the General Partners will receive an amount equal to a 15% annualized
rate of return computed on a monthly basis based upon the then current amount of
their respective General Partner's Capital Account (the “Notional Return”),
provided that if there is insufficient Net Income to generate such return, then
each General Partner will receive Net Income on a pro rata basis based upon the
relative amount of such General Partner's Capital Account to the General
Partners’ Capital Accounts; and

 
 
-22-

--------------------------------------------------------------------------------

 
(ii)  
the remainder to each General Partner on a pro rata basis based upon the
Relative Revenue Contribution of such General Partner for such Settlement
Period.

 
7.2  
Periodic Allocation of Net Loss

 
Net Loss in respect of any Settlement Period will be allocated as at the end of
such period as follows:
 
(a)  
first, to the General Partners up to a maximum amount equal to the aggregate of:

 
(i)  
the aggregate Capital Accounts of the General Partners immediately prior to the
end of the related Settlement Period, with such amount being allocated as
between the General Partners on the basis that each General Partner will receive
its allocation in accordance with the following formula:

 
((A + B + C) x D) – B
 
where:
 

 
A
=
the GP Losses for such Settlement Period
 
B
=
such General Partner's Notional Return for such Settlement Period
 
C
=
the other General Partner's Notional Return for such Settlement Period
 
D
=
the Relative Revenue Contribution for such General Partner for such Settlement
Period

 
(b)  
 
second, to the Limited Partner as to the remainder.

 
7.3  
Fiscal Period Allocation of Net Income or Net Loss

 
Net Income or Net Loss in respect of any Fiscal Period will be allocated as at
the end of such Fiscal Period as follows:
 
(a)  
where the Partnership has earned Net Income in respect of the Fiscal Period,
there shall be allocated to each General Partner or the Limited Partner, as the
case may be, the amount by which

 
(i)  
the aggregate of the amounts allocated to such Person pursuant to Section 7.1 in
respect of Settlement Periods ending in the Fiscal Period

 
exceeds
(ii)  
the aggregate of the amounts allocated to such Person pursuant to Section 7.2 in
respect of Settlement Periods ending in the Fiscal Period,

 
but the aggregate amount so allocated shall not exceed the Net Income in respect
of such Fiscal Period; and
 
(b)  
where the Partnership has realized Net Loss in respect of the Fiscal Period,
there shall be allocated to each General Partner or the Limited Partner, as the
case may be, the amount by which

 
(i)  
the aggregate of the amounts allocated to such Person pursuant to Section 7.2 in
respect of Settlement Periods ending in the Fiscal Period

 
exceeds
(ii)  
the aggregate of the amounts allocated to such Person pursuant to Section 7.1 in
respect of Settlement Periods ending in the Fiscal Period,

 
 
-23-

--------------------------------------------------------------------------------

 
but the aggregate amount so allocated shall not exceed the Net Loss in respect
of such Fiscal Period.
Where the Partnership has Net Income for a Fiscal Period, no loss shall be
allocated to any Partner in respect of such Fiscal Period.  Where the
Partnership has Net Loss for a Fiscal Period, no income shall be allocated to
any Partner in respect of such Fiscal Period.
 
7.4  
Allocation of Taxable Income

 
Taxable Income in respect of any Fiscal Period will be allocated as at the end
of such Fiscal Period as follows:
 
(a)  
first, to the Limited Partner up to the amount of Net Income allocated to it in
respect of the Fiscal Period pursuant to subsection 7.3(a); and

 
(b)  
second, to the General Partners as to the remainder, on the following basis:

 
(i)  
first, each of the General Partners will receive its Annual Notional Return,
provided that if there is insufficient Taxable Income to generate such return,
then each General Partner will receive Taxable Income on a pro rata basis based
upon the relative amount of such General Partner's Capital Account to the
General Partners’ Capital Accounts; and

 
(ii)  
the remainder to each General Partner on a pro rata basis based upon the Annual
Relative Revenue Contributions of such General Partner for such Fiscal Period.

 
Where the Partnership has Taxable Income for a Fiscal Period, no loss shall be
allocated to any Partner in respect of such Fiscal Period.  Where the
Partnership has Taxable Loss for a Fiscal Period, no income shall be allocated
to any Partner in respect of such Fiscal Period.
 
7.5  
Allocation of Tax Loss

 
Tax Loss in respect of any Fiscal Period will be allocated as at the end of such
Fiscal Period as follows:
 
 
-24-

--------------------------------------------------------------------------------

 
(a)  
first, to the Limited Partner up to the amount of Net Loss allocated to it in
respect of the Fiscal Period pursuant to subsection 7.3(b) up to, but not to
exceed, the Limited Partner’s “at-risk amount” for purposes of the Income Tax
Act (Canada); and

 
(b)  
second, as to the remainder, to each of the General Partners in accordance with
the following formula:

 
The greater of nil and ((A + B + C) x D) - B
 
where:
 

 
A
=
the Tax Losses for such Fiscal Period which have not been allocated pursuant to
subsection 7.5(a)
 
B
=
such General Partner's Annual Notional Return for such Fiscal Period
 
C
=
the other General Partner's Annual Notional Return for such Fiscal Period
 
D
=
the Annual Relative Revenue Contribution for such General Partner for such
Fiscal Period

 
Where the Partnership has Taxable Income for a Fiscal Period, no loss shall be
allocated to any Partner in respect of such Fiscal Period.  Where the
Partnership has Taxable Loss for a Fiscal Period, no income shall be allocated
to any Partner in respect of such Fiscal Period.
 
7.6  
Tax Matters

 
The Partnership shall be treated as a limited partnership for all purposes,
including Canadian federal, provincial and municipal income tax and other tax
purposes.  The Designated Representative shall prepare or cause to be prepared
any tax returns required to be filed by the Partnership, and all financial
statements required by each Partner to enable it to file those returns which are
required to be filed by it, and shall submit the same to each Partner for review
and approval no later than 30 days prior to the due date of such returns.
 
7.7  
Distributions of Cash Flow from Operations

 
The timing and amount of Distributions of available cash shall, subject to the
provisions of the other Transaction Documents, be determined by the Designated
Representative and all cash that is distributed to the Partners in respect of
their interest in the Partnership will be distributed in the same proportions as
Net Income and Net Losses are allocated to them pursuant to Section 7.1.
 
7.8  
Expenses

 
Unless otherwise provided herein or under the other Transaction Documents, the
Partnership shall pay and be responsible for all Expenses.
 
 
-25-

--------------------------------------------------------------------------------

 
7.9  
Partnership Records and Filings

 
(a)  
The General Partners shall:

 
(i)  
keep at the registered office of the Designated Representative a copy of all
Filings and a copy of this Agreement and any amendments hereto;

 
(ii)  
maintain all Records of the Partnership as may be required by Applicable Law
separate from any other Person; and

 
(iii)  
from time to time, make all Filings with any Governmental Authority that are
required to be made by the Partnership.

 
(b)  
No admission of a new Partner and no change of name or address of any Partner
shall be effective for the purposes of this Agreement until (i) receipt of
notice thereof in writing by the other Partners; (ii) such change is duly
registered in the records of the Partnership; (iii) in the case of a new
Partner, delivery by such Partner of an agreement to be bound as a Partner in
the Partnership by the terms of this Agreement.  The name and address of a
Partner as reflected from time to time in the records of the Partnership, as
from time to time amended, shall be conclusive as to such facts for all purposes
of the Partnership.

 
ARTICLE 8
RESTRICTIONS ON TRANSFER
 
8.1  
Restrictions

 
No Partner shall sell, hypothecate, pledge, transfer, assign or otherwise
dispose of all or any of its Partnership Interest or any rights or obligations
under this Agreement, except (a) with the prior written consent of each other
Partner, which consent may be withheld in such other Partner’s absolute
discretion, and (b) only in accordance with the other Transaction Documents.
 
ARTICLE 9
DISSOLUTION AND LIQUIDATION
 
9.1  
Dissolution of Partnership

 
(a)  
The Partnership shall not be dissolved and this Agreement shall not be
terminated prior to the date that is one year following the date that Rental ULC
no longer has any Notes Outstanding and all other obligations and liabilities to
the Secured Parties under the other Transaction Documents have been indefeasibly
paid or performed in full (the “Termination Date”).

 
(b)  
Except as provided in this Article 9 and as contemplated in the Funding/Rental
Purchase Agreement, no Partner shall have any right to dissolve, liquidate,
consolidate, merge or to sell all or substantially all of the Assets without the
consent of each other Partner. No Partner shall have the right to, or shall make
any application or petition for, nor commence or prosecute any action or
proceeding for, the dissolution of the Partnership, any involuntary proceedings
under Insolvency Legislation with respect to the Partnership in its capacity as
a creditor of the Partnership or for the partition or sale of any of the Assets.
Any Partner shall be entitled to a decree or order restraining or enjoining any
such application, petition, action or proceeding and may plead this subsection
as an estoppel to any defence to the application for such decree or order, it
being acknowledged and agreed that the injury resulting from a breach of this
subsection would be irreparable and could not be measured in damages.

 
 
-26-

--------------------------------------------------------------------------------

 
9.2  
Liquidation of the Assets

 
From and after the Termination Date, the Designated Representative, or another
Person appointed by the Designated Representative, shall act as a receiver and
liquidator of the Assets and shall commence to wind up the affairs of the
Partnership and to liquidate such Assets, if any. During the course of the
liquidation, such receiver shall be vested with all of the powers and authority
of the General Partners in relation to the Partnership under the terms of this
Agreement. The Partnership shall pay to such receiver its reasonable fees and
disbursements incurred in carrying out its duties.
 
9.3  
Payment of Liabilities and Distributions

 
Following the Termination Date and the payment of or provision for all other
debts and liabilities of the Partnership and all expenses of liquidation
(including the reasonable fees and disbursements incurred by the receiver), the
proceeds of the liquidation and the other funds of the Partnership will be
distributed to the Partners in accordance with Section 7.7.
 
9.4  
Termination of this Agreement

 
Upon the completion of the liquidation of the Assets, if any, pursuant to
Section 9.2 and the distribution of all of the proceeds thereof, the Designated
Representative (or any other Person acting as the receiver and liquidator of the
Assets) shall execute and record any notice of dissolution prescribed by the Act
as well as any other documents required to effect the dissolution of the
Partnership and shall satisfy all applicable formalities in such circumstances
as may be prescribed by the laws of all jurisdictions where the Partnership is
registered.  The effective date of the dissolution of the Partnership and the
termination of this Agreement shall be the date of such notice of dissolution.
The termination of this Agreement shall not affect or prejudice any rights or
obligations which have accrued or arisen under this Agreement prior to the time
of termination and such rights and obligations shall survive the termination of
this Agreement.
 
9.5  
Continuity

 
The Partnership shall not dissolve or terminate upon the occurrence of any
event, including:
 
(a)  
the withdrawal, removal, or dissolution of a Partner or the admission of a new
Partner;

 
(b)  
the Partnership making a general assignment for the benefit of creditors or
being adjudicated a bankrupt or insolvent or seeking the protection of
Insolvency Legislation; or

 
 
-27-

--------------------------------------------------------------------------------

 
(c)  
proceedings being taken by a third party against the Partnership under any
bankruptcy or insolvency law including under Insolvency Legislation or a
Receiver or trustee being appointed over, or execution being levied against, all
or any portion of the assets of the Partnership.

 
ARTICLE 10
GENERAL
 
10.1  
Records

 
All Records reflecting the Assets, liabilities, revenue and expenditures of the
Partnership and all other Records necessary to record the business and affairs
of the Partnership and which are required to be kept by the General Partners
pursuant to the Act or this Agreement shall be kept separate from those of any
other Person during the term of the Partnership and for a period of six years
thereafter or such longer period as may be required to comply with Applicable
Law, at the Designated Representative’s principal place of business. Such
Records will be available for inspection by each of the other Partners or their
authorized representatives, at the expense of such Partner.
 
10.2  
Confidentiality and Competition

 
Each of the Partners covenants to keep confidential all information concerning
the business and affairs of the Partnership which is not otherwise available to
the public and which is not required to be disclosed by Applicable Law or any
Transaction Document. In view of the exclusive and limited purposes of the
Partnership, but subject to the terms of this Agreement and the other
Transaction Documents, neither the existence of the Partnership nor any
provision of this Agreement shall restrict in any way the freedom of any Partner
to conduct any other business or activity whatsoever or require such Partner to
account for and pay to the Partnership or any other Partner any profits earned
from such other business or activity.
 
10.3  
Tax Classification

 
The Partners intend that the Partnership will be classified as a partnership for
Canadian federal and provincial income tax purposes and no action will be taken
by the Partners or the Partnership that will cause the Partnership to be
characterized and taxed for Canadian federal and provincial income tax purposes
in any other manner.
 
10.4  
Tax Elections

 
All tax elections on behalf of the Partnership may be made or rescinded in the
discretion of the Designated Representative on behalf of the Partnership.
 
10.5  
Tax Controversies

 
Should there be any controversy with the Canada Revenue Agency or any other
taxing authority involving the Partnership or an individual Partner or Partners
as a result of being a Partner in the Partnership, the outcome of which may
adversely affect the Partnership either directly or indirectly, the Partnership
may incur expenses it reasonably deems necessary and advisable in the interest
of the Partnership to oppose such proposed deficiency, including legal and
accountants’ fees.  All decisions relating to settling or refusing to settle any
controversy with the Canada Revenue Agency shall be approved by the Partners.
 
 
-28-

--------------------------------------------------------------------------------

 
10.6  
Binding Agreement

 
Subject to the restrictions on transfer herein contained, this Agreement will
enure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators and other legal representatives,
successors and assigns.
 
10.7  
Additional Partners

 
Each additional Partner shall become a signatory hereof by signing such number
of counterparts of this Agreement and such other instrument or instruments and
in such manner, as the General Partners shall determine. By so signing, each
additional Partner shall be deemed to have adopted and to have agreed to be
bound by all the provisions of this Agreement; provided, however, that no such
counterpart shall be binding until the provisions of Article 8 hereof, as
applicable, shall have been satisfied.
 
10.8  
Amendments

 
Subject to compliance with any restrictions contained in the other Transaction
Documents and to the satisfaction of the Rating Agency Condition for each
Outstanding Series and Class of Notes, this Agreement may be amended by mutual
agreement of the General Partners and the Limited Partner, provided that such
amendment, whether initiated by the General Partners or the Limited Partner, may
not in any manner allow the Limited Partner to take part in the control of the
business of the Partnership. The Partnership shall not be dissolved by virtue of
any amendment to this Agreement.
 
10.9  
No Petition

 
(a)  
The Limited Partner shall not make an assignment, proposal or voluntary filing
in respect of the Partnership under any bankruptcy or insolvency law, including
under any Insolvency Legislation; and

 
(b)  
The Limited Partner shall not permit the Partnership to become the beneficiary
of any stay of proceedings in any bankruptcy or insolvency proceeding of a
Partner or any Affiliate thereof, including under any Insolvency Legislation.

 
10.10  
Further Assurances

 
Each of the parties shall, at the expense of the requesting party, promptly do
all such acts and things and shall execute and deliver, or cause to be executed
and delivered, all such documents, instruments, indentures, certificates and
agreements as may be reasonably necessary or desirable to give effect to the
provisions of and intent of this Agreement.
 
10.11  
No Waiver; Remedies Cumulative

 
No failure on the part of any party to exercise and no delay in exercising any
right hereunder, or under any agreement, indenture, document or instrument
delivered pursuant hereto or in connection herewith shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right.  Remedies herein and therein provided are cumulative and not
exclusive of any remedies provided by Applicable Law.
 
 
-29-

--------------------------------------------------------------------------------

 
10.12  
Notices

 
Any notice, report, demand or other communication required or permitted to be
given or made hereunder shall be in writing and shall be sufficiently given or
made for all purposes if delivered personally or transmitted by fax to the party
or to an officer of the other party to whom the same is directed, addressed as
follows:
 
(a)  
if to the Avis General Partner, addressed to it at:

 
Aviscar Inc.
1 Convair Drive East
Etobicoke, ON  M9W 6Z9
 
Attention:                    Controller
Fax No.:                        (416) 213-8505
 
with a copy to:
 
Avis Budget Car Rental, LLC
6 Sylvan Way
Parsippany, N.J.
USA 07054
 
Attention:                    Treasurer
Fax No.:                        (973) 496-3560
 
And
 
Attention:                  Legal Department
Fax No.:                      (973) 496-3444
 
and a copy to:
 
Avis Budget Group, Inc.
6 Sylvan Way
Parsippany, N.J.
USA 07054
 
Attention:                    Treasurer
Fax No.:                        (973) 496-3560
 
(b)  
if to the Budget General Partner, addressed to it at:

 
Budgetcar Inc.
1 Convair Drive East
Etobicoke, ON  M9W 6Z9
 
 
-30-

--------------------------------------------------------------------------------

 
Attention:                     Controller
Fax No.:                        (416) 213-8505
 
with a copy to:
 
Avis Budget Car Rental, LLC
6 Sylvan Way
Parsippany, N.J.
USA 07054
 
Attention:                    Treasurer
Fax No.:                        (973) 496-3560
 
and
 
Attention:                  Legal Department
Fax No.:                      (973) 496-3444
 
and a copy to:
 
Avis Budget Group, Inc.
6 Sylvan Way
Parsippany, N.J.
USA 07054
 
Attention:                    Treasurer
Fax No.:                        (973) 496-3560
 
(c)  
 if to the Limited Partner, addressed to it at:

 
2233516 Ontario Inc.
c/o Aviscar Inc.
1 Convair Drive East
Etobicoke, ON  M9W 6Z9
 
Attention:                    Controller
Fax No.:                        (416) 213-8505
 
10.13  
Limited Partner Not a General Partner

 
If any provision of this Agreement has the effect of imposing upon the Limited
Partner any of the liabilities or obligations of a general partner under the
Act, such provision shall be of no force and effect.  The intention of the
parties hereto in entering into this Agreement is to have a limited partnership
and to be in relation as between themselves and toward others of general
partners (Party of the First Part and Party of the Second Part) and a limited
partner (Party of the Third Part) and not general partners and general partner
and not debtors and creditors and not agents and principals and not trustees and
beneficiaries.
 
 
-31-

--------------------------------------------------------------------------------

 
10.14  
Counterparts

 
This Agreement may be executed in any number of counterparts with the same
effect as if all parties hereto had all signed the same document.  All
counterparts and adopting instruments shall be construed together and shall
constitute one and the same agreement.
 
10.15  
Binding Effect

 
This Agreement shall be binding upon and enure to the benefit of the parties
hereto and, to the extent permitted hereunder, their respective successors and
assigns.
 
[signature pages follow]
 
 
 
-32-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties have executed this Agreement on this 26th
day  of  August, 2010.
 


 

   
 
 
 
By:
AVISCAR INC.
 
 
/s/ David Calabria
       
Name: David Calabria
Title: Assistant Treasurer
 
 
     
By:
         
Name:
Title:
 



 

   
 
 
 
By:
BUDGETCAR INC.
 
 
/s/ David B. Wyshner
       
Name: David B. Wyshner
Title: Executive Vice President, Chief Financial Officer and Treasurer
 
 
     
By:
         
Name:
Title:
 



 

   
 
 
 
By:
2233516 ONTARIO INC.
 
 
/s/ David Calabria
       
Name: David Calabria
Title: Assistant Treasurer
 
 
     
By:
         
Name:
Title:
 



 
 
 

--------------------------------------------------------------------------------

 